Citation Nr: 1521173	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  08-39 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to March 20, 2014, and 50 percent from March 20, 2014.

2. Entitlement to service connection for cervical spine disorder.

3. Entitlement to service connection for a bilateral hand disorder, claimed as numbness to include as secondary to the cervical spine disorder.

4. Entitlement to service connection for degenerative joint disease of the thoracic spine.

5. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty for training from August 1982 to November 1982, and on active duty from May 2004 to May 2005, and from 2007 to February 2008.  As of February 2008, the appellant had more than twenty-three years of inactive duty service.

This matter come before the Board of Veterans' Appeals (Board) on appeal from July 2008, August 2012 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The issues of entitlement to service connection for a cervical spine disability and entitlement to service connection for a bilateral hand condition, claimed as numbness, to include as secondary to a cervical spine disorder were also remanded by the Board in September 2013 for the Veteran to be scheduled for a hearing before the Board.  In January 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of this hearing was prepared and associated with the claims file.  Therefore, there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for cervical spine disorder; entitlement to service connection for a bilateral hand disorder, claimed as numbness to include as secondary to the cervical spine disorder; entitlement to service connection for sleep apnea; and entitlement to service connection for degenerative joint disease of the thoracic spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1. Prior to March 20, 2014, the Veteran's service-connected PTSD has not been shown have been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

2. Since March 20, 2014, the Veteran's service-connected PTSD is not shown to be manifested by symptomatology consistent with: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 30 percent for PTSD prior to March 20, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

2. The criteria for an initial rating in excess of 50 percent for PTSD from March 20, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b) (1). 

The Veteran's claim arises from his disagreement with the initial evaluations assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining VA medical records and providing the Veteran with a VA examination in October 2011 and March 2014.

As such, the Board finds there has been substantial compliance with its September 2013 remand directives, namely to schedule a Board hearing.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the AOJ substantially complied with the mandates of its remands.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2014). 

As such, the Veteran provided relevant testimony during the hearing before the Veterans Law Judge in January 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Veterans Law Judge identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim, and asked questions that ensured no evidence was overlooked.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

Finally, the Board notes that neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  The Board thus concludes that there are no additional records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim decided herein such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claim

Governing Rules and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R.   § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims. 

Service connection was established for PTSD in an August 2012 rating decision and a 30 percent disability rating was assigned, effective February 28, 2011, the original date of claim.  In a March 2014 Decision Review Officer decision, the Veteran's evaluation for PTSD was increased to 50 percent disabling, effective March 20 2014.  In this case, the Board finds a staged rating for the Veteran's service-connected PTSD is appropriate and each period will be discussed in turn below.

The Veteran's PTSD is rated under Diagnostic Code 9411.  See 38 C.F.R. § 4.130. Pertinent to this case, a 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

Under Diagnostic Code 9411, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-V contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero 
and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

Under DSM-V, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence"). 

As to some of the factors that go into making credibility determinations both the Court and the United States Court of Appeals for the Federal Circuit have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual background and analysis

The Board will first address whether an evaluation in excess of 30 percent disabling is warranted for the Veteran's service-connected PTSD from February 28, 2011, to March 19, 2014.

According to the VA treatment records, in April 2008 the Veteran exhibited symptoms suggestive of mild depression, such as little interest or pleasure in doing things; feeling down, depressed, or hopeless; trouble falling or staying asleep, or sleeping too much; and trouble concentrating on things such as reading the newspaper or watching television.  However, the Veteran stated he was not feeling tired or having any energy; poor appetite or overeating; feeling bad about himself or feeling like he is a failure; moving or speaking slowly or fidgeting or restlessness; or suicidal thoughts.  The Veteran denied nightmares or intrusive thoughts; avoidance; constantly on guard, watchful or easily startled; feeling numb or detached from others, activities, or his surroundings.  

In April 2009, the Veteran stated he has little interest or pleasure in doing things; felt down, depressed, or hopeless; nightmares and intrusive thoughts; was constantly on guard, watchful or easily startled; and felt numb or detached from others, activities, or surroundings.  He stated there was no avoidance.

In May 2009 there was no evidence he met the criteria for current depressive episode and he was not suicidal.  He did not report any psychotic symptoms or manic/hypomanic symptoms.  The Veteran also did not meet the criteria for anxiety disorder. 

In February 2010, the Veteran reported he did not have any nightmares or intrusive thoughts; avoidance; was constantly on guard, watchful, or easily started; or felt numb or detached from others, activities, or other surroundings. 

The Veteran underwent a VA examination in October 2011 VA at which the diagnosis was PTSD with a GAF score of 60.  The VA examiner determined that the Veteran's occupational and social impairment was manifested by occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self care and conversation.  The Veteran reported he lives with his girlfriend and her son.  The Veteran stated he has difficulty at times with his girlfriend because he snaps at her and becomes angry quickly.  The Veteran stated his girlfriend has complained she "always feels she is walking on egg shells" and he attributes this to his difficulty with hypervigilance and his difficulty at times feeling close to others.  He does not see his friends as much and has no interest in being with people he used to hang out with or doing things he used to enjoy.  He is able to do all activities of daily living such as hygiene, eating, dressing, toileting, running errands, and he is able to drive.  The Veteran stated he enjoys cooking and tries to do some work around the house.  However, he always felt he is on guard.  He stated he does not trust authority.  He has gotten involved in arguments with his employer.  He stated he quit but his employer stated he was fired in 2006.  The Veteran stated he felt it was in part due to his PTSD symptoms.  Afterwards, he was employed as a laborer in the union but left in June 2010 because of severe back spasms and has been unemployed since.  

The Veteran's symptoms included depressed mood, anxiety, chronic sleep impairment, difficulty establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances including work and a work-like setting.  The Veteran's symptoms also included reexperiencing of stressor, avoidance of talking about it, decreased interest in participation, detachment and estrangement from others and significantly, difficulty following or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, and increased arousal. 

A mental status examination indicated the Veteran was casually dressed and adequately groomed.  The Veteran had good eye contact during the examination, thought processes were logical, linear, and goal directed.  The Veteran's thought content was without any psychotic material.  He was oriented to person, place and time.  He was of average intelligence based on his vocabulary and general knowledge.  His concentration, focus, and memory were adequate.  The Veteran's speech was largely normal in rate and rhythm but was hesitant at times.  The Veteran was cooperative and there were no overt behavioral abnormalities.  The Veteran described his mood as anxious as a 7 on a scale of 10.  He stated he was also depressed and rated that as a 4 out of 10.  The Veteran's affective expression was appropriate to the verbal content, judgment was intact, and insight was fair.  The Veteran denied suicidal ideation and homicidal ideation.

Collectively, the aforementioned objective evidence reflects that the Veteran's PTSD symptoms have resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  This is a level of occupational and social impairment consistent with the currently assigned 30 percent disability rating. 

Here, based on the review of the relevant evidence, the Veteran does not demonstrate the majority of the actual symptoms identified in the rating schedule as characteristic of at least the next higher, 50 percent, rating. 

The Board notes that the VA treatment records reflect that the Veteran's symptoms primarily consisted of depressed mood, anxiety, chronic sleep impairment.  The Board acknowledges the Veteran's symptoms of difficulty establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances including work and a work-like setting.  However, there was no indication that the Veteran's PTSD symptoms moderately compromised his ability to sustain social and work relationships.  The VA examiner noted occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The Veteran was assigned a GAF score of 60.  Further, the Veteran was able to maintain a relationship with his girlfriend.  He was alert and oriented; his thought process was intact and thought content was without psychotic material; there was no evidence of suicidal and homicidal ideation; concentration, focus, and memory were adequate. 

There is no objective medical or other persuasive evidence suggesting that the Veteran has experienced the vast majority-and arguably, more serious-symptoms such as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships that are characteristic of the next higher, 50 percent, rating.  

Under the circumstances of this case, the Board finds that the Veteran's PTSD symptomatology has not met or approximated the criteria for a 50 percent rating at any point from February 28, 2011, to March 19, 2014.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 50 percent, rating are not met, it follows that the criteria for an even higher rating (70 or 100 percent) likewise are not met.  On these facts, the Board determines that there is no basis for a staged rating, pursuant to Fenderson, and the claim for an initial rating in excess of 30 percent for PTSD during this time period must be denied.

The next question is whether an evaluation in excess of 50 percent disabling is warranted for the Veteran's service-connected PTSD from March 20, 2014.

In March 2014, the Veteran underwent a VA examination where a diagnosis of PTSD was confirmed.  The Veteran stated that he continues to be with his life partner of fourteen years and they get along for the most part.  He stated he is not close with anyone he used to be, especially his oldest two sons.  He is irritated by his youngest son.  He expressed warm feelings towards and enjoyment of his grandchildren.  However, he has little contact, but does not see friends.  The Veteran stated he felt a connection with the men in the veterans group he attends.  He stated he stopped working in heavy construction following a back injury in 2010.  He also stopped working as a ground keeper in September 2013 because of his back.  He is currently not employed.  He stated he does not take orders well from anyone.  He stated he is always hypervigilant and anxious. 

The Veteran was open and cooperative at the examination.  There was no evidence of psychosis, mania, or disorientation.  He stated he has suicidal ideation, most recently a week ago, but clearly denied any intent to suicide.  He stated he has intense anger at moments but denied homicidal ideation.  The Veteran's symptoms involved anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran also had persistent and exaggerated negative beliefs or expectations of oneself, others, or the world; persistent negative emotional state, markedly diminished interest or participation in significant activities, and feelings of detachment or estrangement from others.  He also had irritable behavior; hypervigilance; problems concentrating; and sleep disturbance. 

In this case, while the Veteran's PTSD does cause occupational and social impairment, deficiencies in most areas have not been shown.  With regards to work, while the Veteran's psychiatric disability does cause occupational impairment as indicated by the March 2014 VA examination, impairment warranting a 70 percent rating has not been shown.  The Veteran's report to the 2014 VA examiner that he has difficulty taking orders from others, he is unable to work because of his back.  This does not show that the Veteran's PTSD symptomatology equates to work deficiency sufficient to support a 70 percent rating. 

With regards to family relations, the Board acknowledges the Veteran reported he is not as close to his sons and other friends.  However, he is also currently with his girlfriend of fourteen years and enjoys being with his grandchildren.  Therefore, the evidence weighs against a finding of deficiencies in family relations equating to a 70 percent rating. 

Based on the evidence of record, the Board finds that the Veteran's PTSD is characterized by the following signs or symptoms: depressed mood; anxiety; sleep impairment; persistent and exaggerated negative beliefs or expectations of oneself, others, or the world; persistent negative emotional state; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; irritable behavior; hypervigilance; and problems concentrating.  The Veteran also expressed suicidal ideation with no intent.  The Board finds that these symptoms are similar to many of those contemplated by the currently assigned 50 percent rating.  

Therefore, throughout this appeal, symptoms indicative of a 70 percent rating such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships have not been shown or approximated. 

The Board acknowledges that the list of symptoms supporting a 70 percent rating is not exhaustive.  See Mauerhan at 442-43.  However, even when taking into account the actual symptoms shown during this appeal, the evidence fails to show occupational and social deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood for the reasons set forth above. 

Rather, the evidence indicates that the Veteran has occupational and social impairment, with reduced reliability and productivity due to such symptoms as anxiety; chronic sleep impairment; flattened affect; circumstantial, circumlocutory or stereotyped speech; impaired judgment; difficulty in establishing and maintaining effective work and social relationships; anger; and keeping to himself. 

As such, the evidence supports a finding that the Veteran's actual PTSD symptomatology and resulting occupational and social impairment is adequately compensated for by the assigned 50 percent rating. 

Accordingly, and based on the evidence of record, the Board concludes that the totality of the evidence shows that the criteria for a rating in excess of 50 percent for the Veteran's PTSD have not been met or approximated.

Extraschedular Consideration

The Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2012), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the Board finds that the rating criteria reasonably describe his disability level and symptomatology.  There is no evidence of marked interference with employment, frequent periods of hospitalization, or any other factor that would render inappropriate the application of regular rating standards.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted. 

For all the foregoing reasons, the Veteran's claim for entitlement to an initial increased disability rating for PTSD, in excess of 30 percent effective February 28, 2011, and in excess of 50 percent, effective March 20, 2014, must be denied.  In applying the regulatory criteria, the Board is unable to find that the disability picture more nearly approximates the criteria for a rating in excess of 30 percent, effective February 28, 2011, and in excess of 50 percent, effective March 20, 2014, at this time.  The Board has also considered additional staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  The Veteran may always file a new claim for an increased rating should the disability increase in severity in the future.  However, since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present case, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  The Veteran has not argued, and the record does not reflect, that his service-connected PTSD renders him unemployable.  Rather, the Veteran has claimed he is no longer employed due to his back disability.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.


ORDER

Entitlement to an initial evaluation in excess of 30 percent for PTSD, effective February 28, 2011, is denied.

 Entitlement to an initial evaluation in excess of 50 percent for PTSD, effective March 20, 2014, is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration. VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R.          § 3.159(c) (2014).

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506  (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4) (2014).

Entitlement to service connection for cervical spine disorder; entitlement to service connection for a bilateral hand disorder, claimed as numbness to include as secondary to the cervical spine disorder; and entitlement to service connection for degenerative joint disease of the thoracic spine.

The Veteran complained of, and was treated for, symptoms involving the cervical spine, back, and arms, and numbness in the hands during service.  

According to the evidence of record, the Veteran was afforded a VA examination in April 2008 where upon physical examination the examiner determined the Veteran's cervical spine disorder; bilateral hand disorder; and degenerative joint disease of the thoracic spine were not related to his military service.  The Board, however, finds that examination is not adequate for rating purposes as the VA examiner indicated that the claims file was not received in conjunction with the examination.  Therefore, the Board finds that a new VA examination is necessary to determine whether the Veteran's cervical spine disorder; bilateral hand disorder, claimed as numbness to include as secondary to the cervical spine disorder; and degenerative joint disease of the thoracic spine are related to service.

Sleep apnea

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2013); see also Grivois v. Brown, 6 Vet. App. 136 (1994).

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

The Board notes the Veteran has not been afforded a VA examination specifically for his sleep apnea.  Given the Veteran's service-connected PTSD, which the Veteran claims his sleep apnea is etiologically related to, and the lack of an examination and opinion, the Veteran should undergo a VA examination to clarify the diagnosis and the etiology of the disability.  38 C.F.R. § 3.159(c)(4) (2014); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records should be obtained and added to the record.

2. Once all outstanding records are obtained and associated with the claims file, schedule the Veteran for a VA examination with the appropriate specialist to identify any cervical spine disorder.  If diagnosed, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the cervical spine disorder had its onset during active service or is related to any in-service disease, event, or injury. 

The entire claims file must be made available to the VA examiner designated to examine the Veteran and the examination report should reflect that such a review was made.  All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Additionally, the VA examiner should consider and comment on the Veteran's pertinent in-service treatment records, VA treatment records (including all prior VA Compensation and Pension examination records), and private treatment records.  Furthermore, the VA examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion. 

The VA examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. Once all outstanding treatment records have been obtained and associated with the claims file, schedule the Veteran for a VA examination before an appropriate specialist regarding his claim for service connection for bilateral hand disorder.  All tests and studies deemed appropriate by the examiner should be performed.  The Veteran's claims file must be made available to the VA examiner, who must state in his/her report that pertinent documents therein were reviewed in conjunction with this examination. 

Thereafter, the VA examiner must present the diagnosis or diagnoses that specifically describe(s) any disabling condition affecting the Veteran's bilateral hands: i.e., the part of his right upper extremity whose structure comprises the bones, muscles, ligaments, tendons, nerves, and vasculature encompassed within the palms and the digits.

The VA examiner should then provide nexus opinions, presented in the context of the medical record, with complete supportive rationales, addressing the following questions:

a. Does the Veteran have a diagnosed disability or disabilities of his bilateral hands, claimed as numbness? 

If so, then;

b. Is it at least as likely as not (i.e., 50 percent probability or greater) that the diagnosed bilateral hand disorder revealed on examination had its onset during active military service or is otherwise related thereto? 

If the opinion is that the diagnosed bilateral hand disorder did not have its onset during active military service, then;



c. The opining VA examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed bilateral hand disorder revealed on examination is caused by, or aggravated by, his cervical spine disorder.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the disorder (i.e., a baseline) before the onset of the aggravation.

d. Each hand should be considered separately.

All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Additionally, the VA examiner should consider and comment on the Veteran's pertinent in-service treatment records, VA treatment records (including all prior VA Compensation and Pension examination records), and private treatment records.  Furthermore, the VA examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion. 

The VA examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4. Once all outstanding records are obtained and associated with the claims file, schedule the Veteran for a VA examination with the appropriate specialist to provide an opinion as to whether it is at least as likely as not the Veteran's degenerative joint disease of the thoracic spine had its onset during active service or is related to any in-service disease, event, or injury. 

The entire claims file must be made available to the VA examiner designated to examine the Veteran for review of pertinent documents therein and the examination report should reflect that such a review was made.  All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Additionally, the VA examiner should consider and comment on the Veteran's pertinent in-service treatment records, VA treatment records (including all prior VA Compensation and Pension examination records), and private treatment records.  Furthermore, the VA examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion. 

The VA examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5. Once all outstanding records have been obtained and associated with the record, schedule the Veteran for an examination, by an appropriate specialist, at a VA medical facility regarding the Veteran's claim for entitlement to service connection for sleep apnea.  The VA examiner should provide opinions as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea:

a. Had its onset during active service or is related to any in-service disease, event, or injury; or 

b. is secondary to, or aggravated by, any service-connected disability, namely PTSD. The discussion of secondary aggravation should include consideration of the baseline level of severity of obstructive sleep apnea before the onset of aggravation, as established by medical evidence or by the earliest medical evidence created at any time between the onset of aggravation and medical evidence establishing the current level of severity of sleep apnea.

The entire claims file must be made available to the VA examiner designated to examine the Veteran for review of pertinent documents therein and the examination report should reflect that such a review was made.  All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Additionally, the VA examiner should consider and comment on the Veteran's pertinent in-service treatment records, VA treatment records (including all prior VA Compensation and Pension examination records), and private treatment records.  Furthermore, the VA examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion. 

The VA examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

6. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims are not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative, an adequate opportunity to respond must be provided, and the appeal must thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


